Citation Nr: 0915197	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected disabilities.  

2.  Entitlement to an initial compensable disability rating 
for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991, including service in Southwest Asia from January 1991 
to June 1991.  He had subsequent reserve service, including a 
period of inactive duty training in November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In September 1997, the RO denied service 
connection for head trauma, claimed as headaches.  The Board 
remanded the issue in March 2004.  In September 2005, the RO 
granted service connection for migraine headaches, with a 
non-compensable evaluation, effective December 18, 1996.  In 
April 2006, the RO denied service connection for an anxiety 
disorder, NOS (not otherwise specified).  


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, with various 
diagnoses including anxiety, is not etiologically related to 
any disease or injury during service or to any service-
connected disability.  

2.  The Veteran's service-connected migraine headaches are 
manifested by less frequent attacks than characteristic 
prostrating attacks averaging once a month over the last 
several months.  




CONCLUSIONS OF LAW

1.  The Veteran's variously diagnosed psychiatric disorder, 
including any anxiety, was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1117 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.317 (2008).  

2.  The criteria for a compensable rating for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A letter from the RO dated in February 2006 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim for service connection for a 
psychiatric disorder, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  This initial duty-to-
assist letter was provided before the adjudication of that 
claim in April 2006.  In March 2006 additional notice was 
provided regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In September 2005, the RO granted service connection for 
migraine headaches, with a non-compensable evaluation.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).  Therefore, no further 
notice is required for this claim for an increased rating.  
Therefore, the Board may decide the appeal without a remand 
for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service private and VA treatment records have 
also been obtained.  The Veteran has had RO hearings.  He has 
been afforded VA examinations and medical opinions have been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish primary or direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board has considered all claims reasonably raised by the 
record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  There are VA 
clinical notes with diagnoses of PTSD.  However, these notes 
do not have enough objective evidence to support any 
diagnosis.  The notes contain no or minimal findings.  
Consequently, these diagnoses appear to be based on the 
history reported by the Veteran rather than objective 
evidence.  Where doctors necessarily relied on history as 
related by Veteran, their diagnoses can be no better than the 
facts alleged by Veteran.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  
Moreover, when the Veteran did have a thorough work-up, it 
was determined that he had other diagnoses.  Thus, the 
preponderance of the evidence at this point is to the effect 
that the Veteran does not have PTSD connected to his military 
service.  

There have been several diagnoses for the Veteran's mood 
disorder.  The variation in diagnoses reflects the individual 
practitioner's assessment of the Veteran's claimed symptoms 
at the particular time.  The variation in diagnoses does not 
mean the mood disorder is an undiagnosed illness within the 
presumptions provided by the Persian Gulf War Veterans' 
Benefits Act, 38 U.S.C.A. § 1117 (West 2002), and 38 C.F.R. 
§ 3.317 (2008).  Rather, the diagnoses establish that this is 
a diagnosed illness requiring competent medical evidence to 
connect it to service or to a service-connected disability.  

In this case, the record does not reasonably raise a claim of 
direct service connection.  The service treatment records do 
not show any psychiatric disorder in service.  On examination 
for redeployment in May 1991 and periodic examination in 
February 1998, the Veteran's psychiatric status was normal.  
There is no competent medical evidence linking a current 
psychiatric disorder to service.  Further, the Veteran does 
not claim that a psychiatric disorder began during his active 
service.  

Rather, the Veteran claims that his service-connected 
disabilities have caused him to develop a psychiatric 
disorder.  Secondary service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Service connection has been 
established for tinnitus, rated as 10 percent disabling; 
residual bursitis, tendonitis right shoulder trauma, rated as 
10 percent disabling; hearing loss, rated as non-compensable; 
and migraine headaches, rated as non-compensable.  The 
combined service-connected disability rating is 20 percent.  

Evidence Supporting Service Connection

There is no competent evidence supporting secondary service 
connection for an acquired psychiatric disorder.  An 
appellant's own conclusion, stated in support of his claim, 
that his present disability is secondary to his service-
connected disability is not competent evidence as to the 
issue of medical causation.  See 38 C.F.R. § 3.159 (2008); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The closest thing to supporting evidence is found in the 
report in an October 2006 VA psychiatric progress note.  The 
diagnosis was major depressive disorder related to medical 
problems and generalized anxiety disorder, exacerbations 
related to medical problems.  However, the mental status 
findings were normal.  The problem list was noted to include 
13 physical items as well as a major depressive disorder 
(MMD).  The clinician did not distinguish the impact of the 
Veteran's service-connected disabilities from his numerous 
non-service-connected problems.  He did not clearly link the 
psychiatric diagnosis to the service-connected disabilities.  

Evidence Against Service Connection

On examination for redeployment in May 1991, the Veteran 
reported that he was not troubled by depression or excessive 
worry.  The examiner found the Veteran's psychiatric status 
to be normal.  

On VA general medical examination, in January 1992, there 
were no psychiatric complaints, findings, or diagnoses.  

On the July 1992 National Guard periodic examination, the 
Veteran reported that he had been treated for depression and 
trouble sleeping at a private hospital.  The examiner noted 
that there was no evidence at present and indicated the 
Veteran's psychiatric status to be normal.  

Service treatment records show the Veteran fell and hit his 
head while on inactive duty training in November 1996.  No 
psychiatric residuals were reported.  

On VA general medical examination, in August 1997, the 
Veteran's complaints included anxiety, insomnia, being 
sleepy, and erectile dysfunction.  The diagnosis was status 
post cranial cerebral trauma, old trauma to right parietal 
region without sequela.  

In September 1997, the Veteran had a VA examination for 
mental disorders.  It was noted that the record showed no 
evidence of any psychiatric treatment.  On a routine Persian 
Gulf examination, in 1994, he was evaluated and found to have 
no evidence of a mental disorder.  At that time, he denied 
stressors and complained of difficulty concentrating and 
focusing.  As to his current complaints, the Veteran 
recounted his November 1996 head injury.  He reported that on 
very sporadic occasions, he noticed a sensation of imbalance.  
He described the burdens and stresses of his work.  He 
reported that he went to bed about 9:00 PM but then awoke 
around midnight and could not get back to sleep.  He 
described episodes of headaches, which he described as 
pulsating, short lasting, and responding to analgesics.  The 
headaches were not accompanied by other symptoms and they 
occurred very sporadically, but he never had headaches at all 
until his 1996 fall.  He described a situation at work that 
provoked increased anxiety and irritability, but since a 
transfer back to his old job, he had a decrease in symptoms.  
The examiner concluded that the symptoms of anxiety and sleep 
interruption did not fulfill diagnostic criteria for any 
specific mental disorder, because they were not of long 
duration or of high intensity and they were definitely not 
related to the head trauma suffered in November 1996.  The 
diagnosis was no specific mental disorder.  

A VA clinical record for December 1997 shows the Veteran 
complained of a left ear hearing loss and PTSD with 
depression.  There was an assessment of PTSD exacerbation.  
In February 1998, the Veteran complained of difficulty 
sleeping, early awakening, and anxiety.  He reported seeing a 
private psychiatrist for depression.  The assessment was rule 
out cyclothymic disorder versus major depression.  In April 
1998, it was reported that the Veteran was experiencing 
difficulties related to his wife's illness, her job absence, 
child's illness, etc.  The assessment included PTSD problems.  

On periodic examination for the National Guard, in February 
1998, the Veteran reported that he had had not had depression 
or excessive worry.  The examiner indicated that the 
Veteran's psychiatric status was normal.  

The record contains VA clinical notes, beginning in August 
2000.  They do not link the Veteran's psychiatric 
symptomatology to his service or to a service-connected 
disability.  When the Veteran saw his VA primary care 
physician for an annual examination, in November 2004, he 
complained of difficulty sleeping, a depressed mood, and 
erectile dysfunction.  The doctor reported that 
neuropsychiatric findings were negative, but entered an 
assessment of depression and referred the Veteran to the 
psychiatry service.  

In December 2004, the Veteran was seen for mental health 
screening and gave a history of fatigue, changes in sleep 
pattern, lack of motivation, lack of sexual desire, 
forgetfulness, and perceived attention deficits.  He reported 
experiencing the symptoms for several years with exacerbation 
since his father's death, a year and a half earlier.  He told 
of serving 21 years in the reserve and National Guard, with 
6 months active service in the Persian Gulf.  Mental status 
examination showed him to be alert, attentive, and oriented.  
He was cooperative and reasonable.  Speech had a normal rate 
and rhythm.  Language was intact.  His mood was euthymic.  
There were no perceptual disturbances.  Thought processes 
were normal and coherent.  There was no suicidal or violent 
ideation.  Insight was considered to be limited and judgment 
was considered impaired.  There was no diagnosis and the 
Veteran was not admitted to the clinic.  He was told about 
out-patient services.  There were no complaints or findings 
linking the claimed psychiatric problems to service or a 
service-connected disability.  

On VA psychiatric consultation, in May 2005, the Veteran gave 
a history of depression and treatment with medication.  He 
stated that his mood was good but he was "down" at times.  
He denied sleep, appetite, or energy deficits or psychosis.  
He endorsed variable energy levels, fair motivation, and 
stated he was hopeful.  He reported that he became hyper at 
times and spoke too much.  Mental status examination showed 
him to be alert, attentive and oriented.  He was cooperative 
and reasonable, with appropriate grooming.  His speech had a 
normal rate and rhythm.  His mood was good and his affect was 
congruent with his mood.  Thought processes were normal and 
coherent, with no unusual thought content.  Insight and 
judgment were good.  His memory was intact and his fund of 
knowledge was average.  The diagnosis was a cyclothymic 
disorder.  The examiner did not indicate that the diagnosis 
was related to service or to a service-connected disability.  

A November 2005 VA clinical note shows that the Veteran 
reported he was doing much better on his current medication; 
he was more quiet, tolerant, and less irritable.  He was able 
to focus better.  There was no indication that the service-
connected disabilities were currently symptomatic or that 
they contributed to his psychiatric symptomatology.  

Private medical records have been obtained.  In a statement 
dated in February 2006, the Veteran's private psychiatrist, 
C. O. P. M., M.D., wrote that he had been treating the 
Veteran since November 2001.  The diagnosis was a mixed 
adjustment disorder.  There is nothing in this report, or the 
doctor's clinical notes, that links the diagnosed adjustment 
disorder to service or to a service-connected disability.  
There is a report of the doctor's November 2001 examination 
of the Veteran.  It does not contain any psychiatric 
complaints, findings, or diagnoses.  

The Veteran had a VA examination for mental disorders in 
April 2006.  He reported illnesses including tinnitus, 
sensorineural hearing loss, right shoulder pain, lumbar 
spondylosis, elevated prostate specific antigen, chronic 
prostatitis, an erectile disorder, insomnia, arthralgia, 
hypertriglyceridemia, and carpal tunnel syndrome.  He 
reported treating with a private physician since 2001 when he 
got into an argument and yelled at a co-worker.  He treated 
with a VA doctor since May 2005.  He complained of a lack of 
concentration of 2 years duration, irritability and being 
easily angered, on and off, trouble maintaining sleep, low 
noise tolerance for several years, anxiety for 3 years, with 
an exacerbation lately, and indecisiveness.  He was feeling 
better since last December.  He felt "good and calm" when 
farming.  

The examiner reviewed the claims folder.  The April 2006 
psychiatric examination showed the Veteran to be clean in 
appearance, with unremarkable psychomotor activity.  He was 
spontaneous and cooperative, with a full affect and anxious 
mood.  His attention was intact and he could do arithmetic 
and spelling tests.  His orientation was intact.  His thought 
processes were logical, goal directed, relevant, and 
coherent.  Thought content was unremarkable.  His 
intelligence was average.  He understood he had a problem.  
There was no sleep impairment or inappropriate behavior.  He 
interpreted proverbs appropriately.  There was no obsessive 
or ritualistic behavior, or panic attacks.  There was good 
impulse control and no episodes of violence.  There were no 
suicidal or homicidal thoughts or ideation.  He maintained 
personal hygiene.  Remote, recent and immediate memory were 
all normal.  Psychiatric symptoms did not impair the 
Veteran's ability to perform activities of daily living.  He 
was considered competent.  He was currently employed and had 
been a government employee for over 20 years.  Occupational 
functioning was reportedly affected by decreased 
concentration.  The diagnosis was an anxiety disorder, NOS.  

The examiner expressed the opinion that the anxiety disorder 
NOS was not caused by or the result of the service-connected 
bursitis, tinnitus, and impaired hearing.  The examiner 
explained the basis for the opinion.  Review of the claims 
folder disclosed that the Veteran started psychiatric 
treatment in 2001 after an argument with a co-worker.  The 
service-connected conditions were related in the years 
between 1991 and 1996, and during that period, the Veteran 
did not complain of any psychiatric symptoms.  There was no 
evidence of psychiatric complaints, treatment, 
hospitalization, or ambulatory care during the military tour, 
or in the following years.  The Veteran was gainfully 
employed and had been performing satisfactorily, despite his 
service-connected conditions and present psychiatric 
complaints.  Review of his psychiatric progress notes clearly 
showed that his symptoms had never been described as 
secondary to any of his service-connected conditions.  In 
fact, he mentioned that he stopped psychiatric treatment with 
a private physician in 2003 because he could not afford it 
and mentioned the death of his father as an aggravating 
element.  

A June 2006 VA psychiatric progress note recounted the 
Veteran's reserve and Gulf War service.  It was reported that 
post-traumatic stress disorder (PTSD) was diagnosed by VA in 
1994.  His symptoms were characterized by strong depressive 
feelings, inability to sleep, being easily irritable, and 
inability to concentrate.  Medication helped.  There was a 
list of some 13 physical problems.  The Veteran was married 
with two children and currently employed.  There were no 
abnormal examination findings but the clinician entered a 
diagnosis of major depressive disorder.  The clinician did 
not indicate that the diagnosis was related to service or to 
a service-connected disability.  

In August 2006, the Veteran recounted his reserve and Gulf 
War service and reported being treated by VA for PTSD in 
1994.  Mental status examination findings were normal.  There 
were 13 physical items on his problem list.  The diagnosis 
was major depressive disorder to rule out previously 
diagnosed PTSD.  The clinician did not indicate that the 
diagnosis was related to service or to a service-connected 
disability.  

In December 2006, the problem list included 13 physical 
problems, in addition to a major depressive disorder and 
generalized anxiety disorder.  The Veteran's service and work 
histories were noted.  It was reported that his symptoms were 
characterized by strong depressive feelings, inability to 
sleep, being easily irritable, and inability to concentrate.  
A stable family and employment history were reported.  Mental 
status findings were normal.  The diagnosis was major 
depressive disorder on partial remission.  This time the 
clinician did not relate the psychiatric diagnosis to medical 
problems.  

Conclusion

As noted above, there is one VA clinical note, of October 
2006, which links the Veteran's psychiatric problems to his 
physical problems, but there is a list of 13 physical 
problems and the clinician did not distinguish the impact of 
the service-connected disabilities from that of the many non-
service-connected disabilities.  Specifically, the clinician 
did not implicate the service-connected physical problems as 
a cause of the psychiatric disorder and it would be 
speculative for the adjudicators to do so.  Further, a 
subsequent clinical note did not continue to relate the 
psychiatric disorders to the physical disorders.  

On the other hand, VA performed its duty to assist the 
Veteran in the development of his claim by having him 
examined and getting a medical opinion directly on point.  
The report of the April 2006 VA mental examination shows that 
the claims folder was reviewed and the Veteran was 
extensively examined.  The detailed and extensive report 
explained the reasons why the examiner concluded that the 
Veteran's psychiatric problems were not the result of his 
service-connected disabilities.  This detailed and well 
explained report outweighs the vague comments in the October 
2006 clinical notes by a substantial margin and, along with 
the rest of the medical records, forms a preponderance of 
evidence establishing that the Veteran does not have a 
psychiatric disability as the result of his active service or 
his service-connected disabilities.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  This case comes to the Board from an 
initial grant of service connection.  Therefore the Board has 
considered whether higher ratings should be assigned at any 
stage since the effective date in December 1996, when the 
claim was received.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Migraine will be rated as 50 percent disabling with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  It will be 
rated as 30 percent disabling with characteristic 
prostrating attacks occurring on an average once a month 
over last several months.  It will be rated as 10 percent 
disabling with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A noncompensable 
rating will be assigned for less frequent attacks.  
38 C.F.R. § 1.124(a), Code 8100 (2008).  

Evidence Supporting a Compensable Rating

In this case, review of the file from the date of the head 
injury in November 1996 to the present shows that there is no 
competent medical evidence that the service-connected 
headaches have ever produced characteristic prostrating 
attacks averaging one in 2 months over last several months, 
or more frequently.  

Evidence Against a Compensable Rating

Service treatment records show that while the Veteran was on 
inactive duty training, in November 1996, he tripped over a 
rope and fell against a tent pole, rendering him unconscious, 
causing injury to his hips, arm, shoulder, and face.  He was 
taken to a dispensary and then to a hospital.  Records from 
the private hospital confirm trauma to the temporal area of 
his head.  He was observed and released.  There was no report 
of headache.  

In December 1996, the Veteran filed a claim describing a 
strong headache and insomnia.  

On VA general medical examination, in August 1997, the 
Veteran told of suffering head trauma with unconsciousness.  
He did not describe any current headaches. 

On VA examination for mental disorders, in September 1997, 
the Veteran described episodes of headaches, which he 
described as pulsating, short lasting, and responding to 
analgesics.  The headaches were not accompanied by other 
symptoms and they occurred very sporadically.  

A VA clinical record for December 1997 shows the Veteran 
complained of a left ear hearing loss and PTSD with 
depression.  There was an assessment of PTSD exacerbation.  
There was no report of headaches.  

The service treatment records include the report of a 
periodic examination, in February 1998, when the Veteran 
indicated that he did not have headaches and an examiner 
found his head to be normal.  

VA clinical notes reflect that, in February 1998, the Veteran 
complained of difficulty sleeping, early awakening, and 
anxiety.  He reported seeing a private psychiatrist for 
depression.  The assessment was rule out cyclothymic disorder 
versus major depression.  In April 1998, it was reported that 
the Veteran was experiencing difficulties related to his 
wife's illness, her job absence, child's illness, etc.  The 
assessment included PTSD problems.  There were no reports of 
headaches.  

Electronystagmography (ENG) in August 2000 disclosed low 
intensity direction changing positional nystagmus consistent 
with a central nervous system disorder.  

The report of the November 2004 VA neurologic examination 
shows that the claims folder and medical records were 
reviewed.  The Veteran complained of having headaches off and 
on since his 1996 head injury.  They were described as 
pulsatile, with pain rated 5/10.  They occurred at least once 
a month and were easily relieved by medication.  The Veteran 
said he could continue ordinary activity during his headaches 
and could not recognize any precipitating factor.  He said he 
had learned to live with the headaches.  The diagnosis was 
chronic recurring vascular migrainous headaches as described.  

The VA clinical records for November 2004, December 2004, and 
May 2005 reflect the Veteran's psychiatric complaints and do 
not report that the headaches were causing any physical or 
psychiatric symptoms.  A September 2005 VA clinical note 
shows negative head symptoms, including headaches.  

The Veteran had a VA neurologic examination later in 
September 2005.  The claims folder was reviewed.  It was 
noted that post traumatic headaches can appear after head 
trauma, with or without loss of consciousness.  The Veteran 
had Type I, vascular migraneous headaches.  It was noted that 
he had learned to live with them.  No information as to the 
frequency of severity of the headaches was reported.  

In February 2006, Dr. C. O. P. M. reported providing 
psychiatric treatment since November 2001.  Clinical notes 
accompanied the report.  There is no report that headaches 
were symptomatic.  

A February 2006 VA clinical note shows negative head 
symptoms, including headaches.  There were no reports of 
headaches on the April 2006 VA mental examination.  The June 
2006 VA clinical note contains a complaint of headache.  
Frequency and severity were not described.  On a visit to the 
primary care clinic, in November 2006, the Veteran's head was 
reported to be negative for symptoms, including headaches.  
There were no headache complaints or findings on the most 
recent VA clinical note of September 2007.  

In September 2007, the Veteran had a VA examination for 
neurological disorders.  The Veteran reported that while on 
reserve duty in November 1996, he tripped and fell, hitting 
his head on a wooden stake, and losing consciousness.  
Examination showed a hematoma on the right side of his head.  
Since then, he had headaches in the frontal area, which he 
described as pulsating and radiating to the rest of his head.  
They were associated with phonophobia and occasional nausea.  
Only once did they require him to lie down in a dark room 
until the headache passed.  He rated the headache at a 7/10 
intensity at its worse.  The headaches were said to occur 
about once a month and responded well to analgesic 
medication.  About 2 years earlier, the headaches had 
increased in intensity.   

The examiner repeated that the frequency of the headaches 
during the last 12 months was once per month.  He commented 
that the attacks were not prostrating and ordinary activity 
was possible.  The headache duration was hours.  The motor 
examination revealed normal strength, muscle tone, and bulk.  
Sensory responses to light touch, pin prick, vibratory sense, 
and position sense were all normal.  Fundoscopic, mental 
status, cranial nerve, reflexes, and cerebellar examination 
results were normal.  The claims file was reviewed.  It was 
noted that a June 2002 magnetic imaging study disclosed a 
minor abnormality in the form of a soft tissue mass in the 
right maxillary sinus having the characteristics of a 
retention cyst.  Otherwise, there was no evidence of acoustic 
neuroma or cerebellopontine angle masses.  The concluding 
diagnosis was migraine headaches without aura.  It was noted 
that it had no effects on his usual activities or usual daily 
activities.  It was commented that although the Veteran 
claimed that the migraines had increased in intensity, there 
was no evidence of that on record and no documented visits to 
the emergency room for treatment of headaches.   

Conclusion

Although the Veteran feels that his headaches have increased 
in severity to such an extent that a compensable rating is 
warranted, the medical records and objective medical findings 
provide the most probative assessment as to the extent of the 
disability and whether it approximates the criteria for a 
higher rating.  In this case, the competent medical evidence 
forms a vast preponderance of evidence, which shows that 
during the course of the headaches, more than 12 years since 
the 1996 injury, there has been only one prostrating attack.  
In the absence of characteristic prostrating attacks 
averaging one in 2 months over last several months, the 
rating code requires that a noncompensable rating must be 
assigned.  38 C.F.R. Part 4, Code 8100.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the service-connected migraine headaches have 
not significantly changed and uniform rating is appropriate 
in this case.  At no time during the rating period has the 
disability approximated the criteria for a compensable 
rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

An initial compensable disability rating for headaches is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


